
	

113 HR 1784 IH: Domestic Refugee Resettlement Reform and Modernization Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1784
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Peters of
			 Michigan (for himself, Mr.
			 Stivers, Mr. Conyers,
			 Ms. Chu, Mr. Ellison, Mr.
			 Grijalva, Mr. Hastings of
			 Florida, Mr. Honda,
			 Mr. Huizenga of Michigan,
			 Mr. Johnson of Georgia,
			 Mr. Levin,
			 Mr. McGovern,
			 Mr. Moran,
			 Mr. Polis, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To reform and modernize domestic refugee resettlement
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Refugee Resettlement Reform
			 and Modernization Act of 2013.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The United States
			 has enhanced and accelerated its efforts to resettle Iraqi refugees since
			 2007.
			(2)Resettlement in the United States remains
			 an important option for refugees around the world that lack any other durable
			 solution.
			(3)Many of these
			 refugees are victims of torture and persecution, or were forced to flee because
			 of support they gave to American military, Government, or media
			 operations.
			(4)Refugees are often
			 a product of human rights atrocities and war, making them likely to have
			 suffered traumatic events which require the United States to offer them
			 protection and meet their needs once they arrive here.
			(5)In fiscal year year 2012, a total of 58,238
			 refugees were resettled in the United States, including 12,163 from
			 Iraq.
			(6)Upon arrival in
			 the United States, there is authorized up to 36 months of cash and medical
			 assistance available to refugees, as well as access to social services, such as
			 job placement, from the Office of Refugee Resettlement, but in practice
			 refugees receive only 8 months of cash and medical assistance.
			(7)When given adequate support through the
			 resettlement system, refugees can successfully become self-sufficient and
			 contribute positively to their communities.
			(8)Additional resources and better data could
			 strengthen refugee services and better respond to the need of highly vulnerable
			 refugees.
			(9)ORR funding formulas are retroactive in
			 nature, using refugee admission data from up to 3 prior years, so that large
			 increases in refugee admissions are not adequately reflected in the amount of
			 resources provided by ORR.
			(10)The United States
			 resettlement policy assumes refugees will be able to quickly become
			 self-sufficient, while specifically offering resettlement to individuals who
			 have specific vulnerabilities that inhibit their ability to achieve
			 self-sufficiency and integrate into society.
			(11)Some refugees
			 will have mental health difficulties associated with trauma or torture and this
			 is one of the significant barriers to self-sufficiency and integration into a
			 community when it is not addressed with adequate and appropriate
			 services.
			(12)Secondary
			 migration is not properly tracked, and resources are not available for States
			 and agencies experiencing high levels of secondary migration.
			(13)Refugee services
			 are provided by national resettlement agencies, community based organizations,
			 charities, and nonprofits and coordinated locally by State refugee programs,
			 and all the organizations should be supported in their mission to provide
			 refugee services.
			3.Effective
			 dateThis Act shall take
			 effect on the date that is 90 days after the date of enactment of this
			 Act.
		4.Assessment of the
			 refugee domestic resettlement program
			(a)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 regarding the effectiveness of the domestic refugee resettlement programs
			 operated by the Office of Refugee Resettlement.
			(b)Matters To be
			 studiedIn the study required under subsection (a), the
			 Comptroller General shall determine and analyze the following:
				(1)How the Office of
			 Refugee Resettlement defines self-sufficiency and if this definition is
			 adequate in addressing refugee needs in the United States.
				(2)The effectiveness
			 of the Office of Refugee Resettlement programs in helping refugees to meet
			 self-sufficiency and integration.
				(3)An evaluation of
			 the Office of Refugee Resettlement’s budgetary resources and projection of the
			 amount of additional resources needed to fully address the unmet needs of
			 refugees with regard to self-sufficiency and integration.
				(4)The role of
			 community based organizations in serving refugees in areas experiencing a high
			 number of new refugee arrivals.
				(5)An analysis of how
			 community based organizations can be better utilized and supported in the
			 Federal domestic resettlement process.
				(6)Recommendations on
			 statutory changes to improve the Office of Refugee Resettlement and the
			 domestic refugee program in relation to the matters analyzed under paragraphs
			 (1) through (5).
				(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit the results of the study required under subsection (a) to
			 the Congress.
			5.Elevation of the
			 office of refugee resettlement
			(a)In
			 generalSection 411(a) of the Immigration and Nationality Act (8
			 U.S.C. 1521(a)) is amended by striking the second sentence and inserting the
			 following: The head of the Office of Refugee Resettlement in the
			 Department of Health and Human Services shall be an Assistant Secretary of
			 Health and Human Services for Refugee and Asylee Resettlement (hereinafter in
			 this chapter referred to as the Assistant Secretary), to be
			 appointed by the President, and to report directly to the
			 Secretary..
			(b)Conforming
			 amendments
				(1)Section 411(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1521(b)) is amended by striking
			 Director and inserting Assistant
			 Secretary.
				(2)Section 412 of the
			 Immigration and Nationality Act (8 U.S.C. 1522) is amended by striking
			 Director each place it appears and inserting Assistant
			 Secretary.
				(3)Section 413 of the
			 Immigration and Nationality Act (8 U.S.C. 1523) is amended by striking
			 Director each place it appears and inserting Assistant
			 Secretary.
				(4)Section 462 of the
			 Homeland Security Act of 2002 (6 U.S.C. 279) is amended by striking
			 Director each place it appears and inserting Assistant
			 Secretary.
				(c)ReferencesAny
			 reference to the Director of the Office of Refugee Resettlement in any other
			 Federal law, Executive order, rule, regulation, operating instruction, or
			 delegation of authority, or any document of or pertaining to the Department of
			 Health and Human Services or the Office of Refugee Resettlement that refers to
			 the Director of the Office of Refugee Resettlement, shall be deemed to refer to
			 the Assistant Secretary of Health and Human Services for Refugee and Asylee
			 Resettlement.
			6.Refugee
			 assistance
			(a)Amendments to
			 the social services fundingSection 412(c)(1)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1522(c)(1)(B)) is amended to read as
			 follows:
				
					(B)The funds
				available for a fiscal year for grants and contracts under subparagraph (A)
				shall be allocated among the States based on a combination of the total number
				of refugees (including children and adults) who arrived in the United States
				not more than 36 months before the beginning of such fiscal year and who are
				actually residing in each State (taking into account secondary migration) as of
				the beginning of the fiscal year, the total number of all other eligible
				populations served by the Office during the period described who are residing
				in the State as of the beginning of the fiscal year, and projections on the
				number and nature of incoming refugees and other populations served by the
				Office during the subsequent fiscal
				year.
					.
			(b)Report on
			 secondary migrationSection 412(a)(3) of the Immigration and
			 Nationality Act (814 U.S.C. 1522(a)(3)) is amended by striking the word
			 periodic to annual and by adding at the end the
			 following: At the end of each fiscal year, the Assistant Secretary shall
			 present a report on these findings to the Congress. The information in the
			 report shall include, but is not limited to, States experiencing departures and
			 arrivals due to secondary migration, likely reasons for migration, the impact
			 of secondary migration on States hosting secondary migrants, availability of
			 social services for secondary migrants in those States, and unmet needs of
			 those secondary migrants..
			(c)Assistance made
			 available to secondary migrantsSection 412(a)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1522(a)(1)) is amended by adding at
			 the end the following:
				
					(C)When providing
				such assistance, the Assistant Secretary shall ensure that such assistance is
				provided to refugees who are secondary migrants and meet all other eligibility
				requirements for such
				services.
					.
			(d)Notice and
			 rulemakingNot later than 90 days after the date of enactment of
			 this Act, but in no event later than 30 days before the effective date of the
			 amendments made by this section, the Assistant Secretary shall issue a proposed
			 rule of the new formula by which grants and contracts are to be allocated
			 pursuant to the amendments made by subsection (c), and solicit public
			 comment.
			(e)Effective
			 dateThe amendment made by this section shall become effective on
			 the first day of the first fiscal year that begins after the date of enactment
			 of this Act.
			7.Resettlement
			 dataThe Assistant Secretary
			 shall expand the Office of Refugee Resettlement’s data analysis, collection,
			 and sharing activities in accordance with the following provisions:
			(1)Data on mental
			 and physical medical casesThe Assistant Secretary shall
			 coordinate with the Centers for Disease Control, national resettlement
			 agencies, community based organizations, and State refugee health programs to
			 track national and State trends on refugees arriving with Class A medical
			 conditions and other urgent medical needs. The Assistant Secretary shall
			 utilize initial refugee health screening data, including history of severe
			 trauma, torture, mental health symptoms, depression, anxiety and PTSD, recorded
			 during domestic and international health screenings, and Refugee Medical
			 Assistance utilization rate data in collecting this information.
			(2)Data on housing
			 needsThe Assistant Secretary shall partner with State refugee
			 programs, community based organizations, and national resettlement agencies to
			 collect data relating to the housing needs of refugees. This data should
			 include the number of refugees who have become homeless and the number at
			 severe risk of becoming homeless.
			(3)Data on refugee
			 employment and self-sufficiencyThe Assistant Secretary shall
			 gather longitudinal information relating to refugee self-sufficiency and
			 integration and employment status for the period of 1–3 years
			 post-arrival.
			(4)Availability of
			 dataThe data collected under this section shall be updated
			 annually and the Assistant Secretary shall submit a report to the Congress
			 containing that updated data
			8.Guidance
			 regarding refugee placement decisionsThe Secretary of State shall provide
			 guidance to national resettlement agencies and State Refugee Coordinators on
			 consultation with local stakeholders pertaining to refugee resettlement. The
			 Secretary of Health and Human Services, working in collaboration with the
			 Secretary of State, shall collect from Voluntary Agencies and State Refugee
			 Coordinators and disseminate best practices related to the implementation of
			 the guidance on stakeholder consultation on refugee resettlement.
		9.DefinitionsIn this Act:
			(1)National
			 resettlement agencyThe term national resettlement
			 agency means voluntary agencies contracting with the State Department to
			 provide sponsorship and initial resettlement services to refugees entering the
			 United States.
			(2)Community based
			 organizationThe term community based organization
			 means a nonprofit organization providing a variety of social, health,
			 educational and community services to a population that includes refugees
			 resettled into the United States.
			(3)Assistant
			 secretaryThe term Assistant Secretary means the
			 Assistant Secretary of Health and Human Services for Refugee and Asylee
			 Resettlement.
			
